Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Buice (US20200290549A1), henceforth referred to as Buice, in view of Waldt (DE102007057301B4), henceforth referred to as Waldt.
Regarding Claims 1, 2, and 6,  Buice discloses An adaptive force vehicle airbag (AFVA) system comprising: one or more airbags stowed in a compressed state within an interior of a vehicle (Figure 6: airbag module 16 stowed in a vehicle interior), in a selected one of: (i) in front of;  (Figure 5: airbag 18 in front of seat and occupant), and (ii) beside a vehicle seat (Figure 5: airbag 18 beside seat and occupant), an impact sensor that detects a change in motion of the vehicle indicative of a collision (Paragraph [0158]: "The crush sensing zone is that portion of the vehicle that has crushed at the time that the crash sensor must trigger deployment of the restraint system"),  and comprising one or more conduits that receive gas from fired gas-generating propellant cells and direct the gas to inflate at least one of the one or more airbags (Paragraph [0034]: "The ignitor 28B receives the ignition signal from the controller ECU and activates the inflator 28C, which is coupled to the airbag 18 to inflate pressurized gas into the airbag 18"), the controller enabling the AFVA system to: receive an inflation signal from the impact sensor (Claim 10: "a vehicle impact detector in communication With the controller, the controller controlling the airbag module to inflate the airbag upon the impact sensor detecting a predetermined external force to the vehicle."), the impact sensor detects a rate of deceleration of the vehicle (Paragraph [0030]: "The controller ECU controls the airbag module 16 to inflate the airbag 18 upon the impact sensor detecting a predetermined external force to the vehicle 10. Preferably, the vehicle impact detector 26 preferably includes at least front, rear and side impact sensors 26A, 26B, 26C, and/or other impact detectors as appropriate and or necessary related to vehicle airbag deployment. For example, the impact detector 26 can include motion detectors, inertia switches or accelerometers"). However, Buice does not teach multiple gas generator cells. Waldt discloses one or more selectable force gas generators (SFGGs) each comprising more than one gas- generating propellant cells that are individually fired (Paragraph [0010]: "According to the invention, a propellant gas charge unit in the form of several separately ignitable partial propellant gas charges is arranged in the airbag"), and a controller communicatively coupled to the inflation initiating component and the more than one gas-generating propellant cells of the one or more SFGGs (Paragraph [0011]: "The propellant charge unit can be activated by an ignition device, which is made up of individual igniters, the respective partial propellant charges are assigned. The respective detonators are in turn connected to a voltage source via electrical lines, the respective detonators advantageously being connected in parallel. The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order"), and fire a selected number of the more than one gas-generating propellant cells to at least partially inflate the one or more airbags (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner."), the controller selects the number of the more than one gas-generating propellant cells based at least in part on the rate of deceleration of the vehicle (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing"), and the controller selects the number of the more than one gas-generating propellant cells to sequentially fire and based at least in part on limiting peak pressure in the one or more conduits and the one or more airbags (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice with the multiple cells of Waldt in order to control the heat and pressure in the airbag (Paragraph [0011]: “The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner”).
Regarding Claim 3, Buice, as modified, discloses the impact sensor detects a direction of the deceleration of the vehicle (Paragraph [0030]: "The controller ECU controls the airbag module 16 to inflate the airbag 18 upon the impact sensor detecting a predetermined external force to the vehicle 10. Preferably, the vehicle impact detector 26 preferably includes at least front, rear and side impact sensors 26A, 26B, 26C, and/or other impact detectors as appropriate and or necessary related to vehicle airbag deployment. For example, the impact detector 26 can include motion detectors, inertia switches or accelerometers"), and the controller selects an airbag of two or more airbags to inflate based at least in part on the direction of the deceleration of the vehicle (Paragraph [0031]: "Thus, the airbag 18 is deployed in the predetermined direction based on the information received from the seat detectors 24A and 24B and the impact detector 26. The controller ECU selects the predetermined direction upon the impact detector 26 detecting an external force having a threshold level that necessitates deployment of the airbag 18").
Regarding Claim 4, Waldt, as applied to Claim 1 above, discloses the controller enables the AFVA system to: receive a configuration value for the vehicle that indicates the number of the one of more than one gas-generating propellant cells required to inflate a selected airbag, the controller enabling the AFVA system to: receive a configuration value for the vehicle that indicates the number of the one of more than one gas-generating propellant cells required to inflate a selected airbag; and select the number of the more than one gas-generating propellant cells based at least in part on the received configuration value (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing. For example, with a two-dimensional arrangement of the igniters in the airbag, only every second igniter in a row can be ignited in a first ignition process, followed by a second ignition process for the remaining igniters"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice with the controller of Waldt in order to control the heat and pressure in the airbag (Paragraph [0011]: “The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner”).
Regarding Claims 8, 9, and 13, Buice discloses A vehicle comprising: a vehicle body having an interior (Figure 1: Vehicle 10 with interior that contains seat 20), and one or more vehicle seats attached to the vehicle body within the interior (Figure 6: airbag module 16 stowed in a vehicle interior), an adaptive force vehicle airbag (AFVA) system comprising: one or more airbags stowed in a compressed state within the interior of the vehicle (Figure 6: airbag module 16 stowed in a vehicle interior), in a selected one of: (i) in front of;  (Figure 5: airbag 18 in front of seat and occupant), and (ii) beside a vehicle seat (Figure 5: airbag 18 beside seat and occupant), an impact sensor that detects a change in motion of the vehicle indicative of a collision (Paragraph [0158]: "The crush sensing zone is that portion of the vehicle that has crushed at the time that the crash sensor must trigger deployment of the restraint system"),  and comprising one or more conduits that receive gas from fired gas-generating propellant cells and direct the gas to inflate at least one of the one or more airbags (Paragraph [0034]: "The ignitor 28B receives the ignition signal from the controller ECU and activates the inflator 28C, which is coupled to the airbag 18 to inflate pressurized gas into the airbag 18"), the controller enabling the AFVA system to: receive an inflation signal from the impact sensor (Claim 10: "a vehicle impact detector in communication With the controller, the controller controlling the airbag module to inflate the airbag upon the impact sensor detecting a predetermined external force to the vehicle."), the impact sensor detects a rate of deceleration of the vehicle (Paragraph [0030]: "The controller ECU controls the airbag module 16 to inflate the airbag 18 upon the impact sensor detecting a predetermined external force to the vehicle 10. Preferably, the vehicle impact detector 26 preferably includes at least front, rear and side impact sensors 26A, 26B, 26C, and/or other impact detectors as appropriate and or necessary related to vehicle airbag deployment. For example, the impact detector 26 can include motion detectors, inertia switches or accelerometers"). However, Buice does not discloses multiple gas-generating propellant cells. Waldt discloses one or more selectable force gas generators (SFGGs) each comprising more than one gas-generating propellant cells that are individually fired (Paragraph [0010]: "According to the invention, a propellant gas charge unit in the form of several separately ignitable partial propellant gas charges is arranged in the airbag"), and a controller communicatively coupled to the inflation initiating component and the more than one gas-generating propellant cells of the one or more SFGGs (Paragraph [0011]: "The propellant charge unit can be activated by an ignition device, which is made up of individual igniters, the respective partial propellant charges are assigned. The respective detonators are in turn connected to a voltage source via electrical lines, the respective detonators advantageously being connected in parallel. The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order"), and fire a selected number of the more than one gas-generating propellant cells to at least partially inflate the one or more airbags (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing"), and the controller selects the number of the more than one gas-generating propellant cells based at least in part on the rate of deceleration of the vehicle (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing"), and the controller selects the number of the more than one gas- generating propellant cells to sequentially fire and based at least in part on limiting peak pressure in the one or more conduits and the one or more airbags ("The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice with the multiple cells of Waldt in order to control the heat and pressure in the airbag (Paragraph [0011]: “The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner”).
Regarding Claim 10, Buice, as modified, discloses the impact sensor detects a direction of the deceleration of the vehicle (Paragraph [0030]: "The controller ECU controls the airbag module 16 to inflate the airbag 18 upon the impact sensor detecting a predetermined external force to the vehicle 10. Preferably, the vehicle impact detector 26 preferably includes at least front, rear and side impact sensors 26A, 26B, 26C, and/or other impact detectors as appropriate and or necessary related to vehicle airbag deployment. For example, the impact detector 26 can include motion detectors, inertia switches or accelerometers"), and the controller selects an airbag of two or more airbags to inflate based at least in part on the direction of the deceleration of the vehicle (Paragraph [0031]: "Thus, the airbag 18 is deployed in the predetermined direction based on the information received from the seat detectors 24A and 24B and the impact detector 26. The controller ECU selects the predetermined direction upon the impact detector 26 detecting an external force having a threshold level that necessitates deployment of the airbag 18").
Regarding Claim 11, Waldt, as applied to Claim 8 above, discloses the controller enables the AFVA system to: receive a configuration value for the vehicle that indicates the number of the one of more than one gas-generating propellant cells required to inflate a selected airbag, the controller enabling the AFVA system to: receive a configuration value for the vehicle that indicates the number of the one of more than one gas-generating propellant cells required to inflate a selected airbag; and select the number of the more than one gas-generating propellant cells based at least in part on the received configuration value (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing. For example, with a two-dimensional arrangement of the igniters in the airbag, only every second igniter in a row can be ignited in a first ignition process, followed by a second ignition process for the remaining igniters"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice with the controller of Waldt in order to control the heat and pressure in the airbag (Paragraph [0011]: “The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner”).
Regarding Claims 15, 16, and 20, Buice discloses monitoring an impact sensor that detects a change in motion of a vehicle indicative of a collision (Paragraph [0031]: "The controller ECU selects the predetermined direction upon the impact detector 26 detecting an external force having a threshold level that necessitates deployment of the airbag 18"), receiving an inflation signal from the impact sensor (Paragraph [0031]: "Thus, the airbag 18 is deployed in the predetermined direction based on the information received from the seat detectors 24A and 24B and the impact detector 26. The controller ECU selects the predetermined direction upon the impact detector 26 detecting an external force having a threshold level that necessitates deployment of the airbag 18"), that are stowed in a compressed state within an interior of the vehicle (Figure 6: airbag module 16 stowed in a vehicle interior), in a selected one of: (i) in front of (Figure 5: airbag 18 in front of seat and occupant), and (ii) beside a vehicle seat (Figure 5: airbag 18 beside seat and occupant), triggering the inflation signal based on detecting a rate of deceleration of the vehicle exceeding a threshold (Paragraph [0030]: "The controller ECU controls the airbag module 16 to inflate the airbag 18 upon the impact sensor detecting a predetermined external force to the vehicle 10. Preferably, the vehicle impact detector 26 preferably includes at least front, rear and side impact sensors 26A, 26B, 26C, and/or other impact detectors as appropriate and or necessary related to vehicle airbag deployment. For example, the impact detector 26 can include motion detectors, inertia switches or accelerometers"). However, Buice does not disclose multiple gas generating propellant cells. However, Waldt discloses  in response to receiving the inflation signal: selecting a number of more than one gas-generating propellant cells of one or more selectable force gas generators (SFGGs) that are pneumatically coupled to one or more airbags (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing"), firing a selected number of more than one gas-generating propellant cells to at least partially inflate at least one of the one or more airbags (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing"), and selecting the number of the more than one gas-generating propellant cells based at least in part on the rate of deceleration of the vehicle (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing"), and selecting the number of the more than one gas- generating propellant cells to sequentially fire based at least in part on limiting peak pressure in the one or more conduits and the one or more airbags (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice with the multiple cells of Waldt in order to control the heat and pressure in the airbag (Paragraph [0011]: “The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner”).
Regarding Claim 17, Buice, as modified, discloses detecting a direction of the deceleration of the vehicle (Paragraph [0030]: "The controller ECU controls the airbag module 16 to inflate the airbag 18 upon the impact sensor detecting a predetermined external force to the vehicle 10. Preferably, the vehicle impact detector 26 preferably includes at least front, rear and side impact sensors 26A, 26B, 26C, and/or other impact detectors as appropriate and or necessary related to vehicle airbag deployment. For example, the impact detector 26 can include motion detectors, inertia switches or accelerometers"), and selecting an airbag of two or more airbags to inflate based at least in part on the direction of the deceleration of the vehicle (Paragraph [0031]: "Thus, the airbag 18 is deployed in the predetermined direction based on the information received from the seat detectors 24A and 24B and the impact detector 26. The controller ECU selects the predetermined direction upon the impact detector 26 detecting an external force having a threshold level that necessitates deployment of the airbag 18").
Regarding Claim 18, Waldt, as applied to Claim 15 above, discloses the controller enables the AFVA system to: receive a configuration value for the vehicle that indicates the number of the one of more than one gas-generating propellant cells required to inflate a selected airbag, the controller enabling the AFVA system to: receive a configuration value for the vehicle that indicates the number of the one of more than one gas-generating propellant cells required to inflate a selected airbag; and select the number of the more than one gas-generating propellant cells based at least in part on the received configuration value (Paragraph [0011]: "The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner. In an advantageous development, the control unit processes occupant data recorded by a corresponding sensor system, such as e.g. B. weight, seating position or size and / or vehicle data or vehicle environment data and controls the deployment of the airbag by a corresponding firing order or targeted firing / non-firing. For example, with a two-dimensional arrangement of the igniters in the airbag, only every second igniter in a row can be ignited in a first ignition process, followed by a second ignition process for the remaining igniters"). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice with the controller of Waldt in order to control the heat and pressure in the airbag (Paragraph [0011]: “The individual igniters can be controlled either separately or in groups via a control unit and can be ignited at any time intervals and in any order. As a result, the inflation process and the overall heat development in the airbag can be controlled in a targeted manner”).
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buice in view of Waldt, in further view of Sandbothe (US20160304004A1), henceforth referred to as Sandbothe.
Regarding Claim 5, Buice and Waldt do not teach a vehicle seat weight sensor. Sandbothe discloses the controller enables the AFVA system to: monitor a seat sensor that detects weight of a passenger in a selected vehicle seat;  (Paragraph [0140]: "The weight sensor 210 can detect the combined weight of the seat 104 and a child therein"), receive a weight value from the seat sensor (Paragraph [0140]: "As described in greater detail herein, the weight determined by the weight sensor 210 can be provided to the control circuit 118 (FIG. 3) and/or operator of the system 100"), and select the number of the more than one gas-generating propellant cells based at least in part on the weight value (Paragraph [0140]: "In various instances, the weight determined by the sensor 210 can be communicated to a control circuit of the child restraint system 100, which can determine an appropriate reaction, such as the deployment of an actuator and/or safety measure, based on input from an accident sensor system, as further described herein."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice and Waldt with the seat weight sensor of Sandbothe in order determine an appropriate response from the airbag system (Paragraph [0140]: “In various instances, the weight determined by the sensor 210 can be communicated to a control circuit of the child restraint system 100, which can determine an appropriate reaction, such as the deployment of an actuator and/or safety measure, based on input from an accident sensor system, as further described herein.”). 
Regarding Claim 12, Buice and Waldt do not teach a vehicle seat weight sensor. Sandbothe discloses the controller enables the vehicle to: monitor a seat sensor that detects weight of a passenger in a selected vehicle seat (Paragraph [0140]: "The weight sensor 210 can detect the combined weight of the seat 104 and a child therein"), receive a weight value from the seat sensor (Paragraph [0140]: "As described in greater detail herein, the weight determined by the weight sensor 210 can be provided to the control circuit 118 (FIG. 3) and/or operator of the system 100"), and select the number of the more than one gas-generating propellant cells based at least in part on the weight value (Paragraph [0140]: "In various instances, the weight determined by the sensor 210 can be communicated to a control circuit of the child restraint system 100, which can determine an appropriate reaction, such as the deployment of an actuator and/or safety measure, based on input from an accident sensor system, as further described herein."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice and Waldt with the seat weight sensor of Sandbothe in order determine an appropriate response from the airbag system (Paragraph [0140]: “In various instances, the weight determined by the sensor 210 can be communicated to a control circuit of the child restraint system 100, which can determine an appropriate reaction, such as the deployment of an actuator and/or safety measure, based on input from an accident sensor system, as further described herein.”). 
Regarding Claim 19, Buice and Waldt do not teach a vehicle seat weight sensor. Sandbothe discloses monitoring a seat sensor that detects weight of a passenger in a selected vehicle seat (Paragraph [0140]: "The weight sensor 210 can detect the combined weight of the seat 104 and a child therein"), receiving a weight value from the seat sensor (Paragraph [0140]: "As described in greater detail herein, the weight determined by the weight sensor 210 can be provided to the control circuit 118 (FIG. 3) and/or operator of the system 100"), and selecting the number of the more than one gas-generating propellant cells based at least in part on the weight value (Paragraph [0140]: "In various instances, the weight determined by the sensor 210 can be communicated to a control circuit of the child restraint system 100, which can determine an appropriate reaction, such as the deployment of an actuator and/or safety measure, based on input from an accident sensor system, as further described herein."). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag structure of Buice and Waldt with the seat weight sensor of Sandbothe in order determine an appropriate response from the airbag system (Paragraph [0140]: “In various instances, the weight determined by the sensor 210 can be communicated to a control circuit of the child restraint system 100, which can determine an appropriate reaction, such as the deployment of an actuator and/or safety measure, based on input from an accident sensor system, as further described herein.”). 

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the plurality of gas generating propellant cells embedded in the support material as found in claims 7 and 14  is not found in prior art.

Cited Prior Art not Relied Upon
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Breed (US-20080147278-A1), which discloses a vehicle airbag system with impact sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J O'NEILL whose telephone number is (571)272-4752. The examiner can normally be reached Mon - Fri: 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW J O’NEILL/
Examiner, Art Unit 3614
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614